Order entered May 7, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01365-CV

               UNITED MEDICAL SUPPLY COMPANY, INC., Appellant

                                              V.

                  ANSELL HEALTHCARE PRODUCTS, INC., Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-02-0433-C

                                          ORDER
       Before the Court is appellant’s May 3, 2013 unopposed second motion for extension of

time to file appellant’s brief. Appellant’s motion is GRANTED. Appellant’s brief shall be filed

on or before May 13, 2013.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE